Case 1:18-cv-03771-PGG Document 30 Filed 05/28/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT NEW YORK

 

WESCO INSURANCE COMPANY and
TECHNOLOGY INSURANCE COMPANY,
INC.,

Civil Action No. 1:18-cv-03771-PGG

MOTION FOR ADMISSION

Plaintiffs PRO HAC VICE

Vv.
PERSONNEL STAFFING GROUP, LLC,

 

Defendant

Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and
Eastern Districts of New York, I, Nathan A Shev, hereby move this Court for an Order for
admission to practice Pro Hac Vice to appear as counsel for the Defendant in the above-captioned
action.

I am in good standing of the Bar of the State of Illinois, and there are no pending
disciplinary proceedings against me in any state or federal court. I have never been convicted of a
felony. I have never been censured, suspended, disbarred or denied admission or readmission by

any court. I have attached the affidavit pursuant to Local Rule 1.3.

Dated: May 13, 2019 Respectfully Submitted,

rd Zé. ( ICY
Nathan A Shev

Applicant’s Name: Nathan A Shev

Firm Name: Sperling & Slater,P.C.
Address:55 West Monroe Street, Suite 3200
City/State/Zip: Chicago, IL 60603
Telephone/Fax:3 12-641-5846

E-Mail: Nshev@sperling-law.com
Case 1:18-cv-03771-PGG Document 30 Filed 05/28/19 Page 2 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WESCO INSURANCE COMPANY and a . ;
TECHNOLOGY INSURANCE COMPANY, Civil Action No. 1:18-cv-03771-PGG
INC.,
AFFIDAVIT OF NATHAN A. SHEV
Plaintiff,
V.

PERSONNEL STAFFING GROUP, LLC,

 

 

Defendant.
F NATHA VES
STATE OF ILLINOIS )
) SS.
COUNTY OF COOK )

NATHAN A. SHEV hereby testifies as follows:
1, I am an associate with Sperling & Slater, P.C, counsel for Personnel Staffing
Group, LLC in this action. I am over the age of 18, and I submit this affidavit in support of my

Motion for Admission Pro Hac Vice.

2. I am a member in good standing of the bar of the state of Illinois.
3. I have never been convicted of a felony.
4, I have never been censured, suspended, disbarred or denied admission or

readmission by any court.

5. A true and correct copy of a certificate of good standing from the State Bar of

Illinois is attached hereto at Exhibit A.
Case 1:18-cv-03771-PGG Document 30 Filed 05/28/19 Page 3 of 9

6, There are no disciplinary proceedings presently against me.

Dedede L—
Nathan A. Shev

Subscribed and swom to before me
this 13th day of May, 2019

VICKI G GUTH
Official Seat

Notary. Public - Stata of Illnols

va "My Commission Expires Nov 10, 2020
ten & Ck

 

Notary Public
My Commission expires on: MWJov. 40 , 2020
Case 1:18-cv-03771-PGG Document 30 Filed 05/28/19 Page 4 of 9

EXHIBIT
Case 1:18-cv-03771-PGG Document 30 Filed 05/28/19 Page 5 of 9

 

Attorney Registration and Disciplinary Commission
of the
Supreme Court of Iilinois
www.ilardc.org

130 East Bandoiph Deve, Suite 3161 West White Oaks Drive
Suite 301
1500
. Springfield, IL 62704
(a1) Ses nebo code 606-9628 (217) 522-6838 (800) 252-0048
Fax (312) 565-2320 Fax (217) 522-2417
Chicago
4/29/2019
Re: Nathan Andrew Shev
Attorney No. 6300850
To Whom It May Concern:

The records of the Clerk of the Supreme Court of Ilinois and this office reflect that
Nathan Andrew Shev was admitted to practice law in IHinois on 11/5/2009; is currently
registered on the master roll of attorneys entitled to practice law in this state; has never been
disciplined and is in pood etanding.

Very traly yours,
Jerome Larkin
Administrator

Andrew Oliva
Registrar
Case 1:18-cv-03771-PGG Document 30 Filed 05/28/19 Page 6 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK

 

WESCO INSURANCE COMPANY and
TECHNOLOGY INSURANCE COMPANY,
INC.,

Civil Action No. 1:18-cv-03771-PGG

DECLARATION OF
Plaintiff ALEXANDRA KAMENETSKY SHEA
° IN SUPPORT OF MOTION FOR
V. ADMISSION
PRO HAC VICE

PERSONNEL STAFFING GROUP, LLC,

 

Defendant.

I, Alexandra Kamenetsky Shea, do hereby declare under the penalty of perjury pursuant

to 28 U.S.C. §1746 as follows:

1, I am associate in the law firm Tannenbaum Helpern Syracuse & Hirschtritt LLP,
located at 900 Third Avenue, New York, New York, 10022. I submit this Declaration in support
of the motion, pursuant to Local Rule 1.3(c) of the Local Rules of the United States Courts for
the Southern and Eastern Districts of New York, for an Order granting Nathan A. Shev
admission pro hac vice to the bar of the United States District Court for the Southern District of
New York in order to appear and participate as counsel for the Defendant in the above-captioned
action.

2. I am a member in good standing of the bar of this Court.

3. I have reviewed the Affidavit of Nathan A. Shev in support of the motion for
admission pro hac vice submitted herewith, and I believe that the affidavit is true and correct.

Nathan A. Shev is fully familiar with the facts of this case.

[1095041-1]
Case 1:18-cv-03771-PGG Document 30 Filed 05/28/19 Page 7 of 9

4, Upon the foregoing facts, I respectfully request that the Court grant the motion for
the admission pro hac vice of Nathan A. Shev to the bar of the United States District Court for
the Southern District of New York.

I declare under penalty of perjury under the laws of the United States that the foregoing

statements are true and correct.

Dated: May ab 2019 Le

Alexandie’Kamenetsky Shea

[1095041-1]
Case 1:18-cv-03771-PGG Document 30 Filed 05/28/19 Page 8 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK

 

WESCO INSURANCE COMPANY and
TECHNOLOGY INSURANCE COMPANY,
INC.,,

Plaintiff,

V.

PERSONNEL STAFFING GROUP, LLC,

Defendant.

 

 

Civil Action No. 1:18-cv-03771-PGG

ORDER FOR ADMISSION
PRO HAC VICE OF
NATHAN A. SHEV

The motion of Nathan A. Shev, for admission to practice Pro Hac Vice in the above

captioned action is granted.

Applicant has declared that he is a member in good standing of the bar of the state of

Illinois; and that his contact information is as follows:

Applicant’s Name: Nathan A. Shev

Firm Name: Sperling & Slater, P.C.
Address: 55 West Monroe Street, Suite 3200
City/State/Zip: Chicago, IL 60603
Telephone/Fax: 312-676-5846

E-Mail: Nshev@sperling-law.com

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for the Defendant in the above entitled action;

IT IS HEREBY ORDERED that Nathan A. Shev is admitted to practice Pro Hac Vice

in the above captioned case in the United States District Court for the Southern District of New

York.

[1095085-1]
Case 1:18-cv-03771-PGG Document 30 Filed 05/28/19 Page 9 of 9

All attorneys appearing before this Court are subject to the Local Rules of this Court,

including the Rules governing discipline of attorneys.

Dated:

 

United States District / Magistrate Judge

[1095085-1]
